      5:20-cv-03164-BHH              Date Filed 08/02/21   Entry Number 17       Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

SHEILA DUNCAN,                                  )   No. 5:20-cv-03164-BHH-KDW
                                                )
                        Plaintiff,              )
                                                )
          v.                                    )
                                                )
KILOLO KIJAKAZI,1                               )
Acting Commissioner of Social Security          )
Administration,                                 )
                                                )
                        Defendant.              )

                                               ORDER

          Upon consideration of the Defendant's Motion to Remand and Plaintiff’s consent thereto,

it is hereby ORDERED that the Defendant’s motion (ECF No. 14) is granted, and this action is

remanded to the Commissioner for further evaluation under the fourth sentence of 42 U.S.C. §

405(g).

          IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

August 2, 2021
Charleston, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
